08/12/2021


     IN THE SUPREME COURT OF THE STATE OF MONTANA                        Case Number: DA 19-0422



                            No. DA 19-0422

STATE OF MONTANA,

           Plaintiff and Appellee,

     v.

JACK ELDON JARVEY,

           Defendant and Appellant.

__________________________________________________________________

                                ORDER

     Upon consideration of Counsel’s motion to dismiss the above

entitled cause due to Appellant’s death, and good cause appearing,

     IT IS HEREBY ORDERED that the above matter is hereby

DISMISSED with prejudice.




                                                              Electronically signed by:
                                                                    Mike McGrath
                                                       Chief Justice, Montana Supreme Court
                                                                   August 12 2021